DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
The information disclosure statements (IDS) filed on 8/8/2020, 6/10/2021, and 8/19/2021 were considered and placed on the file of record by the examiner.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms “significance” and “insignificant” in claims 1, 15, 16, 17 are relative terms which renders the claim indefinite. The terms “significance” and “insignificant” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner suggest the applicant define what is meant by significant and insignificant.  Claims 2-14 are rejected based on their dependency.


Claims 1, 15, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-14 are rejected based on their dependency.
The following claim elements are vague and indefinite because the mode selection is not clear, and the result of the mode selection is not clear. The examiner suggest the claims are rewritten and clarified: 
Claim 1
“if the significance coding mode is the first mode, for each group set out of the second subset, for each coefficient group of the respective group set, identify a second set of coded bit planes by deriving a second prediction for the second set of coded bit planes based on a second previously coded coefficient group, and insert bits within the prediction for the second set of coded bit planes into the data stream; and 
wherein the significance coding mode being the second mode signals that, for each group set of the second subset, for each coefficient group of respective group set, coefficients of the respective coefficient group are insignificant.”

Claim 15
“if the significance coding mode is the first mode, for each group set out of the second subset, for each coefficient group of the respective group set, identifying a second set of coded bit planes by deriving a second prediction for the second set of coded bit planes based on a second previously coded coefficient group, and inserting bits within the prediction for the second set of coded bit planes into the data stream; and
wherein the significance coding mode being the second mode signals that, for each group set of the second subset, for each coefficient group of respective group set, coefficients of the respective coefficient group are insignificant.”

Claim 16
“if the significance coding mode is the first mode, for each group set out of the second subset, for each coefficient group of the respective group set, a second set of coded bit planes is defined to be derivable by a second prediction for the second set of coded bit planes based on a second previously coded coefficient group, and the data stream comprises bits within the prediction for the second set of coded bit planes into the data stream; and
wherein, if the significance coding mode is the second mode, , for each group set of the second subset, for each coefficient group of respective group set, coefficients of the respective coefficient group are insignificant.”

Claim 17
“if the significance coding mode is a second mode, for each group set of the second subset, inheriting that for each coefficient group of respective group set, coefficients of the respective coefficient group are insignificant.”

Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663